In two related child protective proceedings pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Suffolk County (McElligott, J.), entered November 5, 2001, as, after a hearing, granted the petition of the Suffolk County Department of Social Services to change the permanency goals of the subject children, so as to free them for adoption.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner met its burden of establishing, by a preponderance of the evidence, that a plan to change the permanency goals of the children so as to free them for adoption is in the childrens’ best interests in light of the their medical needs, the fact that the they are in pre-adoptive homes, and the mother’s failure to take rehabilitative steps. Accordingly, the Family Court’s determination is supported by the record. Santucci, J.P., Krausman, Schmidt and Rivera, JJ., concur.